Title: [Diary entry: 3 December 1785]
From: Washington, George
To: 

 Saturday 3d. Thermometer at 50 in the Morning—56 at Noon and 61 at Night. The day very pleasant until the afternoon, when it began to lower. The Wind in the morning was Westerly, & in the Evening Easterly but not much of it. Employed all day at my writing Table on business of the Potomack Company. Brot. 2 Hounds fm. Colo. McCarty. George Washington & wife went up to Abingdon after Breakfast. Doctr. Brown dined here and went away afterwards. Finished covering my Ice House with dirt, & sodding of it.